Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with LAURENCE GREENBERG on 7/19/21.
The application has been amended as follows: 
IN THE CLAIMS:
(line 4 on page 2 of claim 16) insert the underlined portion as indicated as indicated below.
“base section, said extraction line extending --below a majority of the first tank base section and above said second tank base section” 

Examiner notes that the support for this is found in Fig. 4 with 180 being the first tank base section and 185 being the second tank base section.
Allowable Subject Matter
Claims 16-34 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SCOTT A BROWNE/Primary Examiner, Art Unit 3617